     Case 1:21-cv-00789-WJM-MEH Document 1 Filed 03/17/21 USDC Colorado Page 1 of 6


Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction



                                        UNITED STATES DISTRICT COURT                                                FILED
                                                                                                         UNITED STATES DISTRICT COURT
                                                                         for the
                                                                                                              DENVER, COLORADO
                                                             DistrictDistrict
                                                        __________    of Colorado
                                                                              of __________                          03/17/2021
                                                                                                           JEFFREY P. COLWELL, CLERK
                                                               __________ Division
                                                               __________ Division

                         Francisco Serna                                    )
                                                                                   Case No.
                                                                            )
                                                                            )                 (to be filled in by the Clerk’s Office)

                                                                            )
                              Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.        )
If the names of all the plaintiffs cannot fit in the space above,           )
please write “see attached” in the space and attach an additional           )
page with the full list of names.)
                                                                            )
                                  -v-
                                                                            )
                  Denver Police Department                                  )
                                                                            )
                                                                            )
                                                                            )
                              Defendant(s)
(Write the full name of each defendant who is being sued. If the
                                                                            )
names of all the defendants cannot fit in the space above, please           )
write “see attached” in the space and attach an additional page
with the full list of names.)



                                    COMPLAINT AND REQUEST FOR INJUNCTION

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                   Francisco Serna
                                Street Address                         10107 FM 969
                                City and County                        Austin
                                State and Zip Code                     TX 78724
                                Telephone Number                       737-247-1474
                                E-mail Address                         austinfarmer11@gmail.com


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (if known). Attach additional pages if needed.
                                                                                                                                        Page 1 of 6
     Case 1:21-cv-00789-WJM-MEH Document 1 Filed 03/17/21 USDC Colorado Page 2 of 6


Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


                     Defendant No. 1
                                Name                         Denver Police Department
                                Job or Title (if known)
                                Street Address               1331 Cherokee St
                                City and County              Denver
                                State and Zip Code           Colorado 80204
                                Telephone Number             (720) 913-6010
                                E-mail Address (if known)


                     Defendant No. 2
                                Name                         Anselmo Jaramillo
                                Job or Title (if known)      Officer
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number             720-641-2520
                                E-mail Address (if known)    anselmo.jaramillo@denvergov.org


                     Defendant No. 3
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 4
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)



                                                                                               Page 2 of 6
      Case 1:21-cv-00789-WJM-MEH Document 1 Filed 03/17/21 USDC Colorado Page 3 of 6


Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


II.       Basis for Jurisdiction

          Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
          parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

          What is the basis for federal court jurisdiction? (check all that apply)
               ✔ Federal question
               u                                           u Diversity of citizenship


          Fill out the paragraphs in this section that apply to this case.

          A.         If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.
                      2018 Farm Bill
                      SEC. 10114. INTERSTATE COMMERCE.
                      (b) TRANSPORTATION OF HEMP AND HEMP PRODUCTS.


          B.         If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.         The Plaintiff(s)

                                a.         If the plaintiff is an individual
                                           The plaintiff, (name)                                                    , is a citizen of the
                                           State of (name)                                                  .


                                b.         If the plaintiff is a corporation
                                           The plaintiff, (name)                                                    , is incorporated
                                           under the laws of the State of (name)                                                            ,
                                           and has its principal place of business in the State of (name)
                                                                                            .

                                (If more than one plaintiff is named in the complaint, attach an additional page providing the
                                same information for each additional plaintiff.)

                     2.         The Defendant(s)

                                a.         If the defendant is an individual
                                           The defendant, (name)                                                    , is a citizen of
                                           the State of (name)                                                  . Or is a citizen of
                                            (foreign nation)                                      .


                                                                                                                                Page 3 of 6
       Case 1:21-cv-00789-WJM-MEH Document 1 Filed 03/17/21 USDC Colorado Page 4 of 6


Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction




                                b.         If the defendant is a corporation
                                           The defendant, (name)                                        , is incorporated under
                                           the laws of the State of (name)                                        , and has its
                                           principal place of business in the State of (name)                                     .
                                           Or is incorporated under the laws of (foreign nation)                                  ,
                                           and has its principal place of business in (name)                                      .

                                (If more than one defendant is named in the complaint, attach an additional page providing the
                                same information for each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy–the amount the plaintiff claims the defendant owes or the amount at
                                stake–is more than $75,000, not counting interest and costs of court, because (explain):




III.      Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
          was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
          including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
          claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
          needed.

          A.         Where did the events giving rise to your claim(s) occur?
                      Denver International Airport while going through TSA security.




          B.         What date and approximate time did the events giving rise to your claim(s) occur?
                      March 16, 2021 at approximately 2:00 pm




                                                                                                                       Page 4 of 6
      Case 1:21-cv-00789-WJM-MEH Document 1 Filed 03/17/21 USDC Colorado Page 5 of 6


Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction


          C.         What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)

                      I was travelling with 32 plant clones or rooted clippings compliantly produced under Subtitle G of 2018
                      Farm Bill Act. The plants were documented with a certificate of compliance to be under 0.3 % THC,
                      which is the defining criteria for hemp under the Act. At the TSA checkpoint, Officer Jaramillo
                      confiscated the plants after speaking with Detective Casper, who stated they have a policy of
                      confiscating any plants above 0%.




IV.       Irreparable Injury

          Explain why monetary damages at a later time would not adequately compensate you for the injuries you
          sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation
          could not be measured.
         As a licensed Texas hemp producer I am currently making preparations for the grow season that if not done in a
         timely manner will prevent a harvest this season. The clones confiscated by the Denver Police must be kept
         under permanent light and returned to me immediately so that I can grow these mother plants to produce the
         starts necessary for this season's harvest. The irreparable injury I will suffer without injunctive protection is the
         loss of this season's hemp harvest.




V.        Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
          punitive money damages.
         The Denver Police must immediately enact interstate commerce policies consistent with the Farm Bill Act which
         forbids states from prohibiting compliantly produced hemp plants from interstate commerce. In relevant part, the
         Bill states:
         SEC. 10114. INTERSTATE COMMERCE.
         (a) RULE OF CONSTRUCTION.—Nothing in this title or an amendment made by this title prohibits the interstate
         commerce of hemp(as defined in section 297A of the Agricultural Marketing Act of
         1946 (as added by section 10113)) or hemp products.
         (b) TRANSPORTATION OF HEMP AND HEMP PRODUCTS.—No State or Indian Tribe shall prohibit the
         transportation or shipment of hemp or hemp products produced in accordance with subtitle G
         of the Agricultural Marketing Act of 1946 (as added by section 10113) through the State or the territory ...




                                                                                                                       Page 5 of 6
      Case 1:21-cv-00789-WJM-MEH Document 1 Filed 03/17/21 USDC Colorado Page 6 of 6


Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction



VI.       Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk¶s Office with any changes to my address where case±related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk¶s Office may result
                     in the dismissal of my case.

                     Date of signing:                        03/17/2021


                     Signature of Plaintiff                   /s/ Franciso Serna
                     Printed Name of Plaintiff                Francsico Serna


          B.         For Attorneys

                     Date of signing:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number
                     Name of Law Firm
                     Street Address
                     State and Zip Code
                     Telephone Number
                     E-mail Address




                                                                                                                      Page 6 of 6
